In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated December 4, 2000, which granted the defendant’s motion pursuant to CPLR 5015 to vacate a judgment of the same court dated August 4, 1999, entered upon the defendant’s default in appearing or answering the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the judgment dated August 4, 1999, is reinstated.
A defendant seeking to vacate a judgment entered upon its default in appearing or answering the complaint must demonstrate both a reasonable excuse for the default and the existence of a meritorious defense (see, CPLR 5015 [a] [1]; FGB Realty Advisors v Norm-Rick Realty Corp., 227 AD2d 439; Cedeno v Wimbledon Bldg. Corp., 207 AD2d 297). Since the defendant failed to demonstrate both a reasonable excuse for the default and a meritorious defense, its motion to vacate the judgment entered upon its default should have been denied (see, Peacock v Kalikow, 239 AD2d 188, 190; Paul Conte Cadillac v C.A.R.S. Purch. Serv., 126 AD2d 621). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.